                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CYNTHIA HAYES                                                                       PLAINTIFF

v.                                 4:19CV00891-BRW-JTK

MARK GOBER, et al.                                                              DEFENDANTS

                               MEMORANDUM AND ORDER

       Plaintiff has not responded to the Court’s December 13, 2019 Order directing her to submit

either the $400 filing fee or an in forma pauperis motion within within thirty days. (Doc. No. 2).

The copy of the Order sent to Plaintiff at her last-known address was returned to the Court as

undeliverable on January 3, 2020. (Doc. No. 3)

       Rule LR5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

       It is the duty of any party not represented by counsel to promptly notify the Clerk and the
       other parties to the proceedings of any change in his or her address, to monitor the
       progress of the case and to prosecute or defend the action diligently . . . . If any
       communication from the Court to a pro se plaintiff is not responded to within thirty (30)
       days, the case may be dismissed without prejudice. . . .

       In light of Plaintiff=s failure to respond, the Court finds that her Complaint should be

dismissed without prejudice for failure to prosecute.

       Accordingly, Plaintiff=s Complaint is DISMISSED without prejudice.

       An appropriate Judgment shall accompany this Memorandum and Order.

       IT IS SO ORDERED this 21st day of January, 2020.

                                             Billy Roy Wilson_________________
                                             UNITED STATES DISTRICT JUDGE



                                                 1
